DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Dan C. Hu (Reg. No. 40,025) on February 24, 2022.

The claims have been amended as follows:
1.	(Currently Amended) A method comprising:
	aggregating, by a first device, a plurality of data frames into an aggregated data frame for communication in an Outside the Context of a Basic Service Set (OCB) mode; [[and]]
transmitting, from the first device to a second device, an information element set to a value to provide capability information to the second device indicating support by the first device for aggregation of data frames in the OCB mode;
transmitting, from the first device to the second device, a management or control frame with an indicator of an acknowledged mode for the OCB mode to cause operation in the acknowledged mode for the OCB mode; and
transmitting, by the first device to the second device, the aggregated data frame in the OCB mode and in the acknowledged mode.

2.	(Cancelled) 

3.	(Original) The method of claim 1, wherein aggregating the plurality of data frames comprises removing Medium Access Control (MAC) headers of the plurality of data frames and aggregating remaining portions of the plurality of data frames without the MAC headers into the aggregated data frame.

4.	(Original) The method of claim 3, wherein the aggregated data frame is an Aggregate MAC Service Data Unit (A-MSDU).

5.	(Original) The method of claim 1, wherein aggregating the plurality of data frames comprises aggregating the plurality of data frames with Medium Access Control (MAC) headers into the aggregated data frame.

6.	(Original) The method of claim 5, wherein the aggregated data frame is an Aggregate MAC Protocol Data Unit (A-MPDU).

7.	(Cancelled) 

8.	(Cancelled) 

9.	(Cancelled)

10.	(Cancelled) 

11.	(Previously Presented) A first wireless device comprising:
a hardware processor to provide data frames for communication to a second wireless device; and
a protocol layer to:

transmit, from the first wireless device to the second wireless device, an information element set to a value to provide capability information to the second wireless device indicating support by the first wireless device for aggregation of data frames in the OCB mode,
transmit, from the first wireless device to the second wireless device, a management or control frame with an indicator of an acknowledged mode for the OCB mode to cause operation in the acknowledged mode for the OCB mode, and
transmit, from the first wireless device to the second wireless device, the aggregated data frame in the OCB mode and in the acknowledged mode.

12.	(Previously Presented) The first wireless device of claim 11, wherein the management or control frame is an action frame.

13.	(Cancelled)

14.	(Previously Presented) The method of claim 1, wherein the information element is included in a header of the aggregated data frame.

15.	(Previously Presented) The method of claim 1, further comprising:
	receiving a further aggregated data frame;
	in response to detecting an information element in the further aggregated data frame specifying that the further aggregated data frame includes an aggregation of data frames in the OCB mode:
		apply a rule to decode the further aggregated data frame.


	determining whether to transmit an acknowledgment of the further aggregated data frame based on the rule.

17.	(Previously Presented) The method of claim 1, wherein the first device is a wireless device, the method further comprising:
	sending, from a first protocol layer of the wireless device to a second protocol layer of the wireless device, an indication of a capability relating to support for aggregation of data frames in the OCB mode.

18.	(Original) The method of claim 17, wherein the second protocol layer is a Wave Short Message Protocol (WSMP) layer, and the first protocol layer is a Medium Access Control (MAC) layer.

19.	(Cancelled) 

20.	(Currently Amended) A non-transitory machine-readable storage medium comprising instructions that upon execution cause a first wireless device to:
aggregate data frames into an aggregated data frame for communication in an Outside the Context of a Basic Service Set (OCB) mode; [[and]]
transmit, from the first wireless device to a second wireless device, an information element set to a value providing capability information to the second wireless device indicating support by the first wireless device for aggregation of data frames in the OCB mode;
transmit, from the first wireless device to the second wireless device, a management or control frame with an indicator of an acknowledged mode for the OCB mode to cause operation in the acknowledged mode for the OCB mode; and
transmit, from the first wireless device to the second wireless device, the aggregated data frame in the OCB mode and in the acknowledged mode.

21.	(Cancelled) 

22.	(Cancelled) 

23.	(Cancelled)

REASONS FOR ALLOWANCE
2. 	Claims 1, 3-6, 11-12, 14-18 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for aggregating, by a first device, a plurality of data frames into an aggregated data frame for communication in an Outside the Context of a Basic Service Set (OCB) mode. 
The independent claims 1, 11 and 20 recites, inter alia, transmitting, from the first device to a second device, an information element set to a value to provide capability information to the second device indicating support by the first device for aggregation of data frames in the OCB mode.
Applicant has amended independent claims 1 and 20 to incorporate the limitation  “transmitting, from the first device to the second device, a management or control frame with an indicator of an acknowledged mode for the OCB mode to cause operation in the acknowledged mode for the OCB mode; and transmitting, by the first device to the second device, the aggregated data frame in the OCB mode and in the acknowledged mode.” The transmitting, from the first device to the second device, a management or 
transmitting, by the first device to the second device, the aggregated data frame in the OCB mode and in the acknowledged mode is neither taught nor suggested by the prior art either along or when combined. Especially when read in light of all the recited limitations. Accordingly, applicant’s claims are allowed for these reasons and for the reasons recited by applicant in the Arguments/Remarks filed 01/12/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0327664, Zhang et al. discloses Access control related method, base station, and user equipment.
US 2019/0268827, Kim et al. discloses Method for transmitting rrc message and wireless device.
US 2017/0311284, Mallick et al. discloses Paging procedures for user equipment requiring coverage extension.
IEEE Access, Selinis et al., disclose The Race to 5G Era; LTE and Wi-Fi.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413